Citation Nr: 1508720	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-34 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to August 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Sioux Falls, South Dakota RO.  In September 2014, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service connected posttraumatic stress disorder (PTSD) is rated 70 percent; the schedular requirement for a TDIU rating is met.  He contends he is unemployable primarily due to the service connected PTSD.  A medical opinion on the impact of the Veteran's service-connected disability on his ability to obtain and follow substantially gainful employment is needed to decide the issue on appeal.  

On June 2011 VA examination, the Veteran reported that he had probably had 50 jobs in his life and quit most of them because he became angry and feared loss of control.  He stated that if he did not have COPD, he might be able to work briefly but he was pretty sure that the level of anger and temper he experiences, as well as his high level of interpersonal intolerance, would almost certainly lead him to quit any job he could get within a matter of weeks.  The examiner opined that this is consistent with a past pattern of leaving multiple jobs.  The examiner opined that the Veteran's mental disorder signs and symptoms resulted in significant deficiencies in judgment, thinking, and mood, producing severe almost total social impairment.  The symptoms had not responded well to medication but were requiring continuous counseling treatment.

On July 2012 VA examination, the Veteran reported clinically significant interpersonal and occupational impairment from his PTSD symptoms; he tended to isolate due to irritability and intolerance for people.  The examiner opined that the Veteran demonstrated serious symptoms that impair his judgment, family relations, and interpersonal functioning.  The examiner noted the Veteran's occupational history including 7 to 8 years in construction, moving in and out of jobs, and approximately 30 years off and on selling, installing, and repairing fire alarms and nurse call systems.  The Veteran reported that he had a good reputation in the field and could go anywhere he wanted and get a job.  He reported that his PTSD made it difficult to be around people for an extended period of time, thus he had no longevity in his jobs and never earned any benefits or retirement.  The examiner opined that if the Veteran were working, his impaired interpersonal functioning would likely impact his occupational functioning.  The examiner opined that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner opined that the Veteran is capable of obtaining employment, yet his ability to maintain employment is somewhat impacted by his PTSD symptom presentation; while his irritability and intolerance of people may impact his ability to remain in a position, he is not socially and occupationally impaired as to be deemed unemployable as a result of his PTSD symptoms.

On November 2012 VA examination, the Veteran's diagnoses included PTSD and mood disorder not otherwise specified, not secondary to or aggravated by PTSD.  The examiner opined that the Veteran's mental disorders cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner further opined that if only the PTSD is taken into account, then the Veteran has occupational and social impairment with reduced reliability and productivity; the examiner opined that the PTSD alone does not preclude his ability to pursue and maintain substantial gainful employment.  The examiner opined that the mood disorder not otherwise specified is independently responsible for the Veteran's additional impairment in social and occupational functioning, and it is not secondary to or aggravated by his PTSD.  

On December 2013 VA examination, the examiner opined that the Veteran's PTSD and depressive disorder cause occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran attributed most of his occupational impairment to respiratory problems and that his PTSD symptoms have had a greater impact on his occupational functioning than his depressive symptoms.  The examiner noted the Veteran's report that his more than 50 jobs had typically ended when he got mad at something or someone and walked off the job.  The examiner observed that when PTSD symptoms and/or depressive symptoms are present, the Veteran tends to withdraw even more than usual, refusing to talk with anyone besides his daughter.  The Veteran reported that he had not worked in 8 or 9 years; he used to work in the electronics field, selling and installing security systems, sound systems, etc.

At the September 2014 videoconference hearing, the Veteran testified that he had been unemployed since 2006.  He testified that he had held 50 jobs since he left military service in 1967; he worked in the fire alarm industry, in construction, at a gas station, and on a farm.  He testified that he stayed at most of his jobs for six months to a year before he quit; he testified that if he felt that somebody was doing something wrong, or doing him wrong, he left.  He testified that for seven years, he worked in sales on fire alarm nurse call systems and was on the road often; he felt it was easy not to answer to or deal with anyone other than a client.  He testified that his last job was terminated medically because he was hospitalized for pneumonia, and the job just before that ended because he wanted to move.  His education includes one year of vocational tech training in electronics and two years of college in electrical engineering.  He testified that he would not be able to find employment because his reputation is well known in the industry of sales and service of fire alarms, and he would not be capable of other kinds of work because he could not get along with people.  He testified that he believed his desire to move frequently is related to his PTSD.

A determination regarding the Veteran's employability requires input regarding his education and his occupational experience.  While the medical opinions cited above include some discussion of the Veteran's occupational experience, it is unclear whether any of the examiners considered this overall work experience in forming their stated opinions; none discussed the Veteran's educational background.  

The Veteran has also testified that he was awarded Social Security Administration (SSA) disability benefits in 2006.  A review of the record found that copies of the SSA decision and underlying medical records have not been secured for the record.  As they are constructively of record and cannot be found immaterial, VA has an obligation to secure them.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record from SSA a copy of their determination on the Veteran's claim for SSA disability benefits, and copies of the medical records on which the determination was based.  If such records are unavailable, the reason must be noted in the record, and the Veteran should be so advised.

2.  The AOJ should then arrange for an evaluation of the Veteran by a psychiatrist or psychologist to ascertain the current severity of his PTSD, including its impact on his employability.  The Veteran's record must be reviewed by the examiner in connection with the examination.  The examiner should:   

(a)  Discuss the functional limitations associated with, and expected impact on employment resulting from, the Veteran's service-connected PTSD.

(b)  Identify the types of employment, if any, that would be inconsistent with/ precluded by the functional limitations due to the service-connected PTSD and the types of employment, if any, that remain feasible despite the effects of the service-connected PTSD.  The opinion must reflect consideration the Veteran's educational background and occupational experience.

The examiner must include rationale with all opinions.  

3.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claim.  If TDIU remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

